Citation Nr: 0319897	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease with 
hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on periods of honorable active duty from 
March 1971 to February 1985.  The veteran's service personnel 
records, specifically his DD Form 214, show that the veteran 
received an other than honorable (UOTHC) discharge from 
service in January 1991.  The narrative reason for separation 
from service was listed on the DD Form 214 as for the good of 
service, in lieu of court-martial.  In an administrative 
decision issued by the RO in August 1991, it was determined 
that the veteran's period of service from February 1985 to 
January 1991 was considered dishonorable service and 
precluded the payment of VA benefits.  See 38 C.F.R. § 3.12 
(2002).  However, the decision stated that the veteran was 
entitled to health care under 38 U.S.C.A. Chapter 17 for any 
disabilities determined to be service-connected.    

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran had a personal hearing with a hearing officer at 
the RO in January 2000.  The Board remanded the veteran's 
claims in February 2001 for action consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The record contains a March 1997 letter from the Social 
Security Administration, which states that the veteran was 
granted to monthly disability benefits.  In addition, the 
veteran submitted a November 1998 statement, which detailed 
that he received medical treatment from two private 
physicians, Dr. Menard and Dr. White.  Records from these 
private treatment providers are not currently part of the 
evidence of record.      

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records, 
which document the veteran's disabilities 
of heart disease with hypertension and 
diabetes mellitus from the Social 
Security Administration.

2.  Ask the veteran to identify any VA 
and private medical treatment he received 
for his claimed disabilities from June 
2001 to the present, which has not been 
previously submitted.  Make arrangements 
to obtain complete clinical records 
identified by the veteran.  The RO should 
also specifically request information 
from the veteran concerning the addresses 
and treatment dates of private treatment 
from Dr. Menard and Dr. White.  
Identified treatment records from each 
private treatment provider should be 
obtained and associated with the file.   

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
heart disease with hypertension and 
entitlement to service connection for 
diabetes mellitus in light of the 
evidence received since the May 2003 
Supplemental Statement of the Case 
(SSOC).  If the claims remain denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
since May 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




